398 F.2d 352
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FISCHBACH TRUCKING COMPANY, Respondent.
No. 17961.
United States Court of Appeals Sixth Circuit.
July 12, 1968.

John S. Irving, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Lawrence M. Joseph, Allen J. Berk, Attys., N.L.R.B., Washington, D.C., on brief, for petitioner.
Joseph F. Cook, Akron, Ohio, Hershey, Browne, Wilson, Steel, Cook & Wolfe, Akron, Ohio, on brief, for respondent.
Before O'SULLIVAN and McCREE, Circuit Judges, and CECIL, Senior circuit judge.

ORDER

1
This matter involves enforcement of an order of the NLRB which found respondent, Fischbach Trucking Company, guilty of violating Section 8(a)(1) and (3) of the NLRA.  The Board's order, which affirmed the hearing examiner, is reported at 159 N.L.R.B. 108.  The facts are adequately reported in the decision of the hearing examiner and the order of the Board.


2
The respondent does not contest the finding that by reason of interrogations during an organization campaign an 8(a)(1) violation occurred.  The 8(a)(3) violation is the consequence of the discharge of one Robert McCall, Jr., allegedly for union activities.  The trial examiner, affirmed by the Board, credited all witnesses appearing for the union and discredited all witnesses appearing for the company.  We cannot say, however, that his factual conclusions are without support on the record, considered as a whole.


3
We, therefore, affirm the order of the Board.


4
Entered by order of the Court.